DETAILED ACTION
This office action is in response to applicant’s filing dated September 24, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 5, 6, 10-12, 36, and 37 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 24, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancelation of claim(s) 4, 7-8, and 13-25. 
Applicants elected without traverse Group I, drawn to a method of treating a hematological malignancy in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 1 (IDH1) inhibitor (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4- cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, prodrug, metabolite, or a polymorph thereof (COMPOUND 2), wherein the hematological malignancy is a malignancy characterized by the presence of a mutant allele of IDH1 and the absence of a FLT3 mutation as the elected invention and acute myelogenous leukemia (AML) as the elected hematological malignancy species in the reply filed 
Claims 1, 5, 6, 11, 12, 36, and 37 are presently under examination as they relate to the elected species: acute myelogenous leukemia (AML).

Priority
The present application is a continuation application of US Application 16/079,802 filed on August 24, 2018, which is a national stage entry of PCT/US016/064845 filed on December 2, 2016, which claims benefit of US Provisional Application No. 62/300,673 filed on February 26, 2016.  The effective filing date of the instant application is February 26, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention .

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 11, 12, and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over Agresta et al (WO 2015/127172 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355.
Regarding claims 1, 5, and 6, Agresta teaches a method of treating advanced hematologic malignancies, wherein the advanced hematologic malignancy is acute myelogenous leukemia (AML) characterized by the presence of a mutant allele of IDH1 (isocitrate dehydrogenase 1) (claim 1); wherein the IDH1 has an R132X mutation (claim 3); wherein the R132X mutation is R132C (claim 4); wherein each of the advanced hematologic malignancies harbors a co-mutation including NPM1 (claim 8) comprising administering to the subject in need thereof a compound (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide (Compound 1), or a pharmaceutically acceptable salt thereof 
However, Marcucci teaches cytogenetically normal AML (CN-AML) is the largest group among both younger and older AML patients and the best characterized molecularly; recurring mutations with prognostic significance in genes such as FLT3, NPM1, CEBPA, WT1, and MLL have been identified in de novo CN-AML; these markers are not mutually exclusive, and combinations of them may further refine prediction of the risk of adverse events; patients who carry an NPM1 mutation but not an FLT3 internal tandem duplication (ITD) are in the molecular low-risk group because they have a better outcome than patients who lack NPM1 mutations and/or carry an FLT3-ITD and therefore are in the molecular high-risk group  (page 2348, right, last bridge paragraph); IDH1 mutations, but no IDH2 mutations, were also found in a validation set of 187 AML patients; an analysis of overall survival (OS) of this patient population (n=188), which was heterogeneous with regard to AML type (de novo v secondary), age, and cytogenetics, showed no independent prognostic significance of IDH1 mutations; however, a subgroup analysis showed that IDH1 mutations were associated with CN-AML, being detected in 13 (16%) of 80 such patients, and that they conferred adverse prognosis in the absence of NPM1 mutations (page 2349, left, 2nd paragraph).  Marcucci further teaches in an age group–stratified analysis, we observed a prognostic impact of IDH1 mutations on the subset of younger (age<60 years) patients in the molecular low-risk group (NPM1-mutated/FLT3-ITD–negative); IDH1-mutated patients (all with R132 IDH1 mutation) had a significantly worse DFS (disease free survival) and a trend for worse OS (overall survival) compared with IDH1/IDH2wt patients (Figs 1A and 1B).
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches patients with IDH1 mutation and absence of FLT3 mutation (NPM1-mutated/FLT3-ITD–negative) had overall worse prognosis.  
Taken together, all this would result in the practice of the method of claims 1, 5, and 6 with a reasonable expectation of success.


Regarding claims 11, 12, and 36, Agresta teaches Compound 1 is administered at a dose of about 10 mg to about 3000 mg daily (page 4, 2nd paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together all this would result in the practice of the method of claims 11, 12 and 36 with a reasonable expectation of success.

Claim 37 stands rejected under 35 U.S.C. 103 as being unpatentable over Agresta et al (WO 2015/127172 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355) as applied to claims 1, 5, 6,  11, 12, and 36 above, and further in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).
Agresta and Marcucci suggest all the limitations of claim 37 (see above 103), except wherein the AML is relapsed or refractory.  
However, Green teaches the impact of an IDH1 mutation did differ if the results were stratified according to FLT3/ITD status, with a trend for a higher relapse rate in IDH1+FLT/ITD- compared to those without an IDH1 mutation; and in multivariate analysis, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients. 
It would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat relapsed acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) - patients.  
Taken together all this would result in the practice of the method of claim 37 with a reasonable expectation of success.


Claims 1, 5, 6, 11, 12, and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over Lemieux (WO 2013/107291 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355).
Regarding claims 1, 5, and 6, Lemieux teaches a method of treating a cancer characterized by the presence of an IDH1 mutation comprising administering to the patient a pharmaceutical composition comprising a compound of Table 1 and a pharmaceutically acceptable carrier (claims 15, 12, and 13), wherein the IDH1 mutation is R132C mutation (claim 16) wherein the cancer is acute myelogenous leukemia (claim 17).  Compound 176 of Table 1 is: 
    PNG
    media_image1.png
    342
    553
    media_image1.png
    Greyscale
, which is equivalent to instantly claimed Compound 2.  Lemieux does not teach the acute myelogenous leukemia is characterized by the presence of a mutant allele of IDH1 and absence of a mutant FLT3.
nd paragraph).  Marcucci further teaches in an age group–stratified analysis, we observed a prognostic impact of IDH1 mutations on the subset of younger (age<60 years) patients in the molecular low-risk group (NPM1-mutated/FLT3-ITD–negative); IDH1-mutated patients (all with R132 IDH1 mutation) had a significantly worse DFS (disease free survival) and a trend for worse OS (overall survival) compared with IDH1/IDH2wt patients (Figs 1A and 1B).
As such, since Lemieux teaches a method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering (S)-N-((S)-1-prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches patients with IDH1 mutation and absence of FLT3 mutation (NPM1-mutated/FLT3-ITD–negative) had overall worse prognosis.  
Taken together, all this would result in the practice of the method of claims 1, 5, 6, 8, and 9 with a reasonable expectation of success.

Regarding claims 11, 12, and 36, Lemieux teaches the compounds are administered with a dosage between 1 mg and 1000 mg/dose, every 4 to 120 hours, or according to the requirements of the particular drug; the methods herein contemplate administration of an effective amount of compound or compound composition to achieve the desired or stated effect; and typically, the pharmaceutical compositions will be administered from about 1 to 6 times per day (page 50, last paragraph).  MPEP 2144.05 states: In the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 11, 12, and 36 with a reasonable expectation of success.

Claim 37 stands rejected under 35 U.S.C. 103 as being unpatentable over Lemieux (WO 2013/107291 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355) as applied to claims 1, 5, 6, 11, 12, and 36 above, and further in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).
Agresta and Marcucci suggest all the limitations of claim 37 (see above 103), except wherein the AML is relapsed or refractory.  
However, Green teaches the impact of an IDH1 mutation did differ if the results were stratified according to FLT3/ITD status, with a trend for a higher relapse rate in IDH1+FLT/ITD- compared to those without an IDH1 mutation; and in multivariate analysis, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients. 
It would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat relapsed acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) - patients.  
Taken together all this would result in the practice of the method of claim 37 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
A person of skill in the art would not have had any reason to attempt the claimed selection invention.  The claims are directed to a previously unrecognized subpopulation of patients having AML characterized by the presence of a mutant allele of IDH1 and the absence of a mutant allele of FLT3, for treatment with COMPOUND 2.  The Office acknowledges that Agresta is silent regarding the presence or absence of FLT3 mutations in the patients discussed therein, and as a result makes no suggestion that different results could be obtained when patients with IDH1-mutant AML are treated with an IDH1 inhibitor would be depending on the presence or absence of a FLT3 co-mutation.  Marcucci does not cure the deficiencies of Agresta. The observations made therein are irrelevant to the instant invention. Marcucci compares the clinical outcomes following traditional chemotherapy of two groups of patients that are both FLT3-ITD negative - one group is IDH1-mutant, and one group is IDH1 wild-type - and concludes that the presence of IDH1 mutations is a negative prognostic factor. The patient population discussed in Marcucci is not stratified by FLT3-mutant status - it is stratified by IDH1 mutant status. In contrast, the patient population disclosed in the instant application consists solely of patients with IDH1 mutations, stratified by FLT3 mutant status. Additionally, unlike the patients disclosed in Marcucci, the patients discussed in the instant application are treated with an IDH1 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Agresta teaches a method of treating acute myelogenous leukemia characterized by the presence of a mutant allele of IDH1 comprising administering instantly claimed compound.  The Examiner notes that Agresta teaches treating in some embodiments, the advanced hematologic malignancies harbor a co-mutation, e.g., a co-mutation selected from NPM1, FLT3, TET2, CEBPA, DNMT3A, and MLL (page 7, 2nd paragraph and claim 8).  Thus, the method of Agresta only requires the presence of an IDH1 mutation, and the presence of FLT3 mutation is an alternative embodiment, and encompasses treating AML characterized by the presence of IDH1 and a co-mutation not FLT3 (e.g. subject characterized by presence of prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches patients with IDH1 mutation and absence of FLT3 mutation (NPM1-mutated/FLT3-ITD–negative) had overall worse prognosis.  


	Applicant argues:
	A person of skill in the art would not have had a reasonable expectation of success in treating AML patients with an IDH1 mutation and without a FLT3 mutation with COMPOUND 2. 
As discussed above, Agresta is silent regarding the presence or absence of FLT3 mutations in IDH1-mutant AML patients and their impact on the outcome of treating said patients with COMPOUND 2, and thus provides no reasonable expectation that treatment of the claimed population of IDH1-mutant AML patients lacking an FLT3 mutation with COMPOUND 2 would be successful. As the Office acknowledges, the field of oncology in general, and the treatment of IDH1-mutant AML is highly unpredictable.  Further, as acknowledged by the Office, the prognostic relevance of genetic mutations is poorly established.  As a result, a person of skill in the art would have no expectation of success treating AML patients with an IDH1 mutation but without a FLT3 mutation with COMPOUND 2.  In contrast, the present application (see, for 

	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.	As set forth above, Agresta teaches a method of treating acute myelogenous leukemia characterized by the presence of a mutant allele of IDH1 comprising administering instantly claimed compound.  The Examiner notes that Agresta teaches treating in some embodiments, the advanced hematologic malignancies harbor a co-mutation, e.g., a co-mutation selected from NPM1, FLT3, TET2, CEBPA, DNMT3A, and MLL (page 7, 2nd paragraph and claim 8).  Thus, the method of Agresta only requires the presence of an IDH1 mutation, and the presence of FLT3 mutation is an alternative embodiment, and encompasses treating AML characterized by 
The Examiner notes that it appears that Applicant argues that the cited references lack enablement.  MPEP 2121 states, 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).   In the instant case, Agresta teaches a method of treating acute myelogenous leukemia characterized by the presence of a mutant allele of IDH1 comprising administering instantly claimed compound.  Moreover, as set forth above, Agresta only requires the presence of an IDH1 mutation, and the presence of FLT3 mutation is an alternative embodiment, and encompasses treating AML characterized by the presence of IDH1 and a co-mutation not FLT3 (e.g. subject characterized by presence of IDH1 and NPM1 positive and FLT3 negative).  The Examiner relies on the teachings of the prior art to establish that the skilled artisan would be motivated to treat acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) comprising administering Compound 2 since the prior art teaches patients with IDH1 mutation and absence of FLT3 mutation (NPM1-mutated/FLT3-ITD–negative) had overall worse prognosis.  
The Examiner notes that the instant claims do not require that Compound 2 is administered alone.  Moreover, the Examiner further notes that Applicants have the burden of 


Applicant argues:
The Office asserts that Lemieux teaches a method for treating advanced hematologic malignancies, such as AML, characterized by the presence of a mutant allele of IDH1 with (S)-N- ((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N- (5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide (COMPOUND 2). The Office acknowledges that Lemieux is silent regarding the presence or absence of FLT3 mutations in the patients discussed therein, and as a result makes no suggestion that different results could be obtained when patients with IDH1-mutant AML are treated with an IDH1 inhibitor would be depending on the presence or absence of a FLT3 co-mutation.  The teachings of Marcucci have been discussed above.  Because Lemieux does not add any additional information to the already discussed disclosures of Agresta and Marcucci, the above arguments regarding the lack of a prima facie case of obviousness for claim 1 presented with reference to Agresta and 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive
Applicant has not independently argued the merits of this rejection.  Arguments regarding the cited references have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.  The Examiner notes that the Lemieux does not require that the subject have any other mutations and thus would encompass a subject having an IDH1 mutation in the absence of an FLT3 mutation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,474,779 B2 in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 cites “a method of treating acute myelogenous leukemia in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 1 (IDH1) inhibitor, Compound 2, or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, metabolite or a polymorph thereof, wherein the hematological malignancy is a malignancy characterized by the presence of a mutant allele of IDH1 and the absence of a mutant FLT3.”  While the previously granted claims cite “A method of treating a cancer characterized by an IDH1 mutation, wherein the IDH1 mutation results in a new ability of the enzyme to catalyze NAPH-dependent reduction of α-ketoglutarate to R(-)-2-hydroxyglutarate in a patient, comprising administering to the patient in need thereof the pharmaceutical composition comprising a compound of formula (I) (claim 15), wherein the cancer is acute myelogenous leukemia, wherein the compound is one from Table 1 (claim 12); and claim 12 lists instantly claimed compound 2 (Compound 25, col 21, 1st compound).  The instantly claimed method differs from the patented claims as the instant claims are directed to a specific compound and the instant claims are directed to an acute myelogenous leukemia characterized by a mutant allele of IDH1 and the absence of a mutant FLT3, while the previously patented claims are directed to a genus of compounds for the treatment of cancer characterized by IDH1 mutation.  
However, the instantly claimed compound falls within the genus of claimed compounds and is specifically listed in Table 1 cited in the claims.  
+ and IDH1- patients was found in univariate or multivariate analysis, or if the results were stratified by NPM1 mutation status; however, when stratified by FLT3/ITD status, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients (P = .008) and a favorable factor in FLT3/ITD+ patients (P = .02) (abstract).
As such, it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide from those listed in Table 1 to administer to a subject having AML with an IDH1 mutation with an absence of an FLT3 mutation since the prior art establishes that subjects with an IDH1 mutation and without an FLT3 mutation was a factor in for relapse, resulting in the practice of the method of the instant claims with a reasonable expectation of success.  
Thus, the instant method is not patently distinct from the method of the previously granted patent.

Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,850,277 B2 in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
acute myelogenous leukemia in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 1 (IDH1) inhibitor, Compound 2, or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, metabolite or a polymorph thereof, wherein the acute myelogenous leukemia is characterized by the presence of a mutant allele of IDH1 and the absence of a mutant FLT3.”   While the previously granted claims cite “A method of treating a cancer characterized by an IDH1 mutation, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound which is: 

    PNG
    media_image2.png
    164
    273
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
The instantly claimed method differs from the patented claims as the instant claims further comprise characterizing the hematological malignancy by the presence of an IDH1 mutation and the absence of a mutant FLT3, while the previously patented claims are directed to a genus of compounds for the treatment of cancer characterized by IDH1 mutation.  
However, Green teaches mutations in the IDH1 gene were recently described in patients with acute myeloid leukemia (AML); to investigate their prognostic significance we determined IDH1 status in 1333 young adult patients, no difference in outcome between IDH1+ and IDH1- patients was found in univariate or multivariate analysis, or if the results were stratified by NPM1 mutation status; however, when stratified by FLT3/ITD status, an IDH1 mutation was an - patients (P = .008) and a favorable factor in FLT3/ITD+ patients (P = .02) (abstract).
As such, it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a cancer, AML, characterized by the presence of an IDH1 mutation comprising administering the claimed compound of the previously allowed claims to treat a hematological to administer to a subject having AML with an IDH1 mutation with an absence of an FLT3 mutation since the prior art establishes that subjects with an IDH1 mutation and without an FLT3 mutation was a factor in for relapse, resulting in the practice of the method of the instant claims with a reasonable expectation of success.  
Thus, the instant method is not patently distinct from the method of the previously granted patent.
Response to Arguments
Applicant argues:
Claims 1-14 of '779 are directed to composition of matter, not methods of treatment. Additionally, none of claims 1-14 of '779 are directed to COMPOUND 2 as a species; the closest claim of '779 is directed to a large table of compounds, including COMPOUND 2. Claim 15 of '779 is directed to methods of treating a cancer characterized by an IDH1 mutation by administering to the patient in need thereof the pharmaceutical composition of claim 13. Claim 13 recites a pharmaceutical composition comprising a compound of any one of claims 1 to 12. Claim 5 of '277 recites a method of treating a cancer characterized by an IDH1 mutation, wherein the method comprises administering to the patient in need thereof a therapeutically 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As Applicant noted in the response, the ‘779 patent claims compounds of Table 1 which include instantly claimed Compound 2.  Moreover, the claims of the ‘779 patent encompass a method of treating acute myelogenous leukemia characterized by an IDH1 mutation.     As set forth above, it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide from those listed in Table 1 to administer to a subject having AML with an IDH1 mutation with an absence of an FLT3 mutation since the prior art establishes that subjects with an IDH1 mutation and without an FLT3 mutation was a factor in for relapse.  In other words, the skilled artisan would have been motivated to treat a subject having an IDH mutation without an FLT3 mutation with an agent that was taught to treat AML with an IDH mutation generically since the prior art establishes that subjects having an IDH mutation without an FLT3 mutation have poor prognosis, resulting in the practice of the method of the instant claims with a reasonable expectation of success.  
Moreover, the Examiner notes that the instant claims do not require that Compound 2 is administered alone.  Moreover, the Examiner further notes that Applicants have the burden 
Conclusion
Claims 1, 5, 6, 11, 12, 36, and 37 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628